DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2015/0142045 to Bacich, and further in view of U.S. Patent No. 5,374247 to Lowery. 
Regarding Claim 1, Bacich teaches a system (Fig. 1A-E) for depositing one or more objects into a Fallopian tube of a patient (Par. 0025-0026; insemination products or fallopian tube inserts are the one or more objects), comprising: a balloon catheter including a tube (4) having a distal end, a balloon (6) having a first end coupled to the distal end of the tube, and a push wire (8) having a distal end coupled to a second end of the balloon, the balloon being movable between an inverted position (Fig. 1A-B) and an everted position (Fig. 1D-E) by actuation of the push wire (Par. 0083), the balloon catheter being configured to: advance the push wire to evert the balloon such that the balloon extends distally of the distal end of the tube (Par. 0083, Fig. 1C).  Regarding the limitations of the system being configured to: receive the one or more objects such that the one or more objects are retained by the balloon when the balloon is in the inverted position; and release the one or more objects from the balloon and deposit the one or more objects into the Fallopian tube when the balloon moves between the inverted position of the balloon and the everted position of the balloon. These are functional limitations which the prior art must merely have the requisite structure to perform.  Bacich teaches the balloon having an opening which could receive one or more objects (Fig. 1A; the open space in the balloon), the balloon being pressurized such that the balloon could retain the one or more objects in the inverted position (Fig. 1B), and the balloon everting such that the one or more objects could be deposited (Fig. 1C).  However, Bacich does not expressly teach the balloon receiving and retaining the one or more objects in such a manner, and it is not clear whether the structure could perform these functions (Par. 0028, Bacich teaches, for example, loading the one or more objects through the lumen of the push wire; but is silent regarding where they are retained).  Therefore, it is not evident that Bacich is configured to receive the one or more objects such that the one or more objects are retained by the balloon when the balloon is in the inverted position; and release the one or more objects from the balloon and deposit the one or more objects into the Fallopian tube when the balloon moves between the inverted position of the balloon and the everted position of the balloon. 
Lowery teaches an analogous invention directed to a balloon catheter (Figs. 2-3), including a tube (19), a balloon (17) having a first end coupled to the distal end of the tube, a push wire (33) having a distal end coupled to the second end of the balloon, the balloon moveable between an inverted position and an everted position by actuation of the push wire; and further teaches the balloon catheter configured:  to receive the one or more objects such that the one or more objects are retained by the balloon when the balloon is in the inverted position (Fig. 3; Col. 6, lines 6-9); and release the one or more objects from the balloon and deposit the one or more objects into the Fallopian tube when the balloon moves between the inverted position of the balloon and the everted position of the balloon (Fig. 2; Col. 6, lines 9-19). Lowery teaches the process by which this is performed in Col. 5, lines 37-51. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the balloon catheter of Bacich to receive the one or more substances at the distal end of the tube and the first end of the balloon when the balloon is in the inverted position, as taught by Lowery, in order to retain and protect the one or more substances within the balloon (Col. 6, lines 6-9) and to control the region of the fallopian tube in which the substance is deposited (Col. 6, lines 9-19). 
Regarding Claim 2, the modified system of Bacich and Lowery teaches all of the limitations of claim 1 as discussed above, and including the limitations of claim 2 as the device has been modified such that the balloon catheter is configured to receive the one or more objects at the distal end of the tube and the first end of the balloon when the balloon is in the inverted position (the balloon catheter is configured to receive the one or more objects at the distal end of the tube and the first end of the balloon since the location of the one or more substances within the balloon may be controlled by the degree of eversion of the balloon prior to loading the substance and inverting the balloon; as further disclosed in Col. 6, lines 13-19 of Lowery). 
Regarding Claim 23, the modified system of Bacich and Lowery teaches all of the limitations of claim 1, and further teaches wherein the system comprising an actuator (Fig. 6C-D; element 68) the actuator controlling advancement of said push wire (Par. 0154, the actuator 68 controls translational movement of the inner catheter 8 which is the push wire) such that the balloon is everted in a controlled manner upon pressurization (Par. 0154, the movement of the push wire is independently controlled). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bacich and Lowery, as applied to claim 1, and further in view of US Patent App. Pub. 2011/0094519 to Gopal. 
Regarding Claim 21, the modified system of Bacich and Lowery teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the one or more objects comprise a dissolvable object. 
Gopal teaches an analogous invention directed to one or more objects which are delivered into a Fallopian tube (Par. 0004-0011), and teaches wherein the one or more objects comprise a dissolvable object (Gopal, Par. 0065, an implant to be delivered to the fallopian tube is the one or more object; as disclosed in the last 2 lines, the implant may comprise a dissolvable coating). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Bacich and Lowery to deliver one or more objects which comprise a dissolvable coating, as taught by Gopal, in order to prevent the object from swelling before the object is delivered to the fallopian tube (Par. 0065, lines 4-8). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bacich and Lowery, as applied to claim 1, and further in view of US Patent App. Pub. 2008/0245371 to Gruber.
Regarding Claim 21, the modified system of Bacich and Lowery teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the one or more objects comprise a radiation delivering object. 
Gruber teaches an analogous invention directed to a system for delivering one or more objects to the Fallopian tube of a patient (Par. 0056-0058, 0071, 0236-0237, 0248-0249), and Gruber further teaches wherein the one or objects comprise a radiation delivering object (Par. 0102 and Par. 0110-0111; Gruber discloses delivering a radioactive seed implant during gynecological procedures which includes procedures in the Fallopian tubes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Bacich and Lowery to deliver a radiation delivering object, as taught by Gruber, in order to provide a radiation treatment to the patient (Par. 0102 and 0111) as part of one of the gynecologic or urologic procedures listed (Par. 0094-0101). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-9 as being anticipated by US Patent App. Pub. 2018/0104097 to Bacich and claims 6-7 as unpatentable over Bacich in view of US Patent App. Pub. 2006/0106361 to Muni have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8,052,669 to Lee-Sepsick discloses an invention wherein dissolvable objects are delivered to the fallopian tubes (Col. 29, line 57 – Col. 34, line 43 discloses a variety of materials and objects that are delivered to the Fallopian tubes, many of which are dissolvable). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./               Examiner, Art Unit 3783                                                                                                                                                                                         	/BHISMA MEHTA/               Supervisory Patent Examiner, Art Unit 3783